Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (“Agreement”) is made as of March 28, 2008, by and among CardioTech International Inc, a Delaware corporation (“Seller”), Catheter and Disposable Technology, Inc., a Minnesota corporation (“CDT”) and Tacpro, Inc., a California corporation (the “Buyer”). BACKGROUND. (a)CDTis a wholly owned subsidiary of Seller.CDT is an original equipment manufacturer and supplier of specialized disposable medical devices to medical device companies from concept to finished packaged, sterile product, with a principal focus on the design, development and manufacture of unique disposable medical devices – primarily catheters – used in angioplasty, minimally invasive surgery, electrophysiology, fertility treatments and other procedures(collectively, the “Business”). (b)Buyer is engaged in the business of manufacturing, marketing and selling medical devices and components. (c)For the consideration contemplated by this Agreement and subject to and upon the terms and conditions set forth in this Agreement, Seller desires to sell, and Buyer desires to purchase, the Shares (as such term is defined below). The parties, intending to be legally bound, agree as follows: 1.DEFINITIONS For purposes of this Agreement, the following terms have the meanings specified or referred to in this Section 1: “Affiliate” means with respect to any Person, any Person that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, such Person. “Applicable Contract” means any Contract (a) under which CDT has or may acquire any rights, (b) under which the CDT has or may become subject to any obligation or liability, or (c) by which the CDT or any of the assets owned or used by it is or may become bound. “Balance Sheet” shall have the meaning defined in Section 3.4. “Best Efforts” the commercially reasonable best efforts that a prudent Person desirous of achieving a result would use in similar circumstances to ensure that such result is achieved in a reasonably expeditious manner; provided, however, that an obligation to use Best Efforts under this Agreement does not require the Person subject to that obligation to take actions that would result in a Material Adverse Change in the benefits to such Person of this Agreement and the Contemplated Transactions. “Business” shall have the meaning defined in the Background section of this Agreement. “Breach” of a representation, warranty, covenant, obligation, or other provision of this Agreement or any instrument delivered pursuant to this Agreement will be deemed to have occurred if there is or has been any inaccuracy in or breach of, or any failure to perform or comply with, such representation, warranty, covenant, obligation, or other provision. “Buyer” shall have the meaning defined in the first paragraph of this Agreement. “Closing” shall have the meaning defined in Section 2.3. “Closing Date” shall have the meaning defined in Section 2.3. “Consent” means any approval, consent, ratification, waiver, or other authorization (including any Governmental Authorization). “Contract” means any agreement, contract, obligation, promise, or undertaking (whether written or oral and whether express or implied) that is legally binding. “Damages” shall have the meaning defined in Section 10.2. “Disclosure Schedule” means the disclosure schedule delivered by Sellers to Buyer concurrently with the execution and delivery of this Agreement. “Employee Plan” shall have the meaning defined in Section 3.12. “Encumbrance” means any charge, claim, community property interest, condition, equitable interest, lien, option, pledge, security interest, right of first refusal, or restriction of any kind, including any restriction on use, voting, transfer, receipt of income, or exercise of any other attribute of ownership. “Environment” means soil, land surface or subsurface strata, surface waters (including navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands), groundwaters, drinking water supply, stream sediments, ambient air (including indoor air), plant and animal life, and any other environmental medium or natural resource. 2 “Environmental, Health, and Safety Liabilities” means any cost, damages, expense, liability, obligation, or other responsibility arising from or under Environmental Law or Occupational Safety and Health Law and consisting of or relating to: (a) any environmental, health, or safety matters or conditions (including on-site or off- site contamination, occupational safety and health, and regulation of chemical substances or products); (b) fines, penalties, judgments, awards, settlements, legal or administrative proceedings, damages, losses, claims, demands and response, investigative, remedial, or inspection costs and expenses arising under Environmental Law or Occupational Safety and Health Law; (c) financial responsibility under Environmental Law or Occupational Safety and Health Law for cleanup costs or corrective action, including any investigation, cleanup, removal, containment, or other remediation or response actions (“Cleanup”) required by applicable Environmental Law or Occupational Safety and Health Law (whether or not such Cleanup has been required or requested by any Governmental Body or any other Person) and for any natural resource damages; or (d) any other compliance, corrective, investigative, or remedial measures required under Environmental Law or Occupational Safety and Health Law. The terms “removal,” “remedial,” and “response action,” include the types of activities covered by the United States Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. 9601 et seq., as amended (“CERCLA”). “Environmental Law” means any Legal Requirement that requires or relates to: (a) advising appropriate authorities, employees, and the public of intended or actual releases of pollutants or hazardous substances or materials, violations of discharge limits, or other prohibitions and of the commencements of activities, such as resource extraction or construction, that could have significant impact on the Environment; 3 (b) preventing or reducing to acceptable levels the release of pollutants or hazardous substances or materials into the Environment; (c) reducing the quantities, preventing the release, or minimizing the hazardous characteristics of wastes that are generated; (d) assuring that products are designed, formulated, packaged, and used so that they do not present unreasonable risks to human health or the Environment when used or disposed of; (e) protecting resources, species, or ecological amenities; (f) reducing to acceptable levels the risks inherent in the transportation of hazardous substances, pollutants, oil, or other potentially harmful substances; (g) cleaning up pollutants that have been released, preventing the threat of release, or paying the costs of such clean up or prevention; or (h) making responsible parties pay private parties, or groups of them, for damages done to their health or the Environment, or permitting self-appointed representatives of the public interest to recover for injuries done to public assets. “ERISA” means the Employee Retirement Income Security Act of 1974 or any successor law, and regulations and rules issued pursuant to that Act or any successor law. “Escrow Agent” means Citizens Bank of Massachusetts. “Escrow Deposit” shall have the meaning defined in Section 2. 2. “Escrow Fund” shall have the meaning defined in Section 2. 2. “Facilities” means any real property, leaseholds, or other interests currently or formerly owned or operated by CDT and any buildings, plants, structures, or equipment (including motor vehicles, tank cars, and rolling stock) owned or operated by CDT. “GAAP” means generally accepted United States accounting principles, applied on a basis consistent with the basis on which the Balance Sheet and the other financial statements referred to in Section 3.4(b) were prepared. “Governmental Authorization” means any approval, consent, license, permit, waiver, or other authorization issued, granted, given, or otherwise made available by or under the authority of any Governmental Body or pursuant to any Legal
